FRANK HÓLT, Justice. Appellant was sentenced in 1971 to life imprisonment in the State Department of Correction when he pleaded guilty to a charge of first degree murder after a waiver of the death penalty. Subsequently, appellant sought post-conviction relief pursuant to our Criminal Procedure Rule 1. The petition was denied after an eviden-tiary hearing. On appeal we first consider appellant’s contention, through his court appointed counsel, that the trial court erred in failing to make findings of fact and conclusions of law in accordance with Rule 1 (E). The pertinent provision of that section provides: ***The court shall determine the issues and make written findings of fact and conclusions of law with respect thereto.*** This provision is mandatory. Orman v. Bishop, Supt. State Prison, 243 Ark. 609, 420 S.W. 2d 908 (1967) and McIntyre v. State, 242 Ark. 229, 412 S.W. 2d 826 (1967). Therefore, it is necessary to remand the cause for compliance with this requirement. Until we have the benefit of the trial court’s written findings of fact and conclusions of law, we do not reach a determination of appellant’s other contention for reversal. Remanded.